Citation Nr: 0942549	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition.  

2.  Entitlement to service connection for low back strain 
with mild right-sided radiculopathy, to include as secondary 
to service-connected gun shot wound (GSW).


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The record reveals that the Veteran submitted a notice of 
disagreement with respect to the October 2005 decision.  The 
Veteran stated that he disagreed with the denial to revise 
the current rating of his service-connected GSW due to clear 
and unmistakable error and the denial of service connection 
for a stomach condition, low back strain, and left leg pain.  
However, in an April 2007 rating decision, the Veteran was 
assigned a 30 percent evaluation for residuals, GSW, vastus 
lateralis muscle, muscle group XIV and hamstring muscle, 
muscle group XIII, right anterior thigh from February 25, 
1968 and a 20 percent evaluation was assigned for residuals, 
GSW, right calf, muscle group XI with sensory deficit from 
February 25, 1968.  The Veteran has not expressed any 
disagreement with this decision and the issues were not 
subsequently prepared or certified for appellate review.  
Therefore, the issues are not currently before the Board.  
Further, the Veteran submitted a letter in November 2006 
wherein he stated that he was not appealing the issue of 
service connection for a left leg condition.  Thus, this 
issue is also not before the Board.  

A hearing was held on June 29, 2009, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The issue of entitlement to service connection for low back 
strain with mild right-sided radiculopathy, to include as 
secondary to service-connected gun shot wound (GSW), is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a 
stomach condition that is causally or etiologically related 
to his military service.  


CONCLUSION OF LAW

A stomach condition was not incurred in active service.  38 
U.S.C.A. §§1101, 1110, 1131, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
March 2005, prior to the initial decision on the claim in 
October 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the March 2005 letter about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.

Additionally, the April 2007 statement of the case (SOC) and 
the February 2009 supplemental statement of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.

In addition, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the March 2005 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letter informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the March 
2006 letter, the RO readjudicated the Veteran's claim for 
service connection in an April 2007 SOC.  Thus, VA cured any 
defect in the notice before the case was transferred to the 
Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board concludes below that the Veteran is not entitled to 
service connection for a stomach condition.  Thus, any 
questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  The 
Veteran provided testimony at the June 29, 2009 hearing and 
the transcript has been reviewed.  Although the Veteran was 
not afforded a VA examination in conjunction with his claim, 
the RO obtained a medical opinion.  In this regard, the Board 
finds that the opinion is more than adequate as the pertinent 
records were reviewed and the physician provided an opinion 
with supporting rationale.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, a remand for any additional VA opinion 
or examination is not warranted.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
appellant's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

LAW AND ANALYSIS

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a stomach 
condition.  

The medical evidence shows that the Veteran has a current 
disability.  Indeed, the VA treatment records include 
multiple diagnoses of gastroesophageal reflux disease (GERD).  

The service treatment records reveal that the Veteran voiced 
a complaint of experiencing stomach pain.  See March 1965 
record.  Nevertheless, the remaining service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a stomach condition.  The separation examination 
report dated in December 1967 does not reveal any complaints 
or documentation related to the stomach.  The December 1967 
report of medical history also shows that the Veteran checked 
no as to having experienced frequent indigestion.  
Furthermore, the medical evidence of record does not show 
that the Veteran sought any treatment for a stomach condition 
immediately following his separation from service or for many 
years thereafter.  

In addition, the medical evidence of record does not relate 
the Veteran's current stomach condition to active military 
service.  In this regard, the RO obtained a VA medical 
opinion in January 2009.  The physician reviewed the claims 
file, to include the Veteran's statements, service treatment 
records, post-service treatment records, and provided a 
medical opinion.  The physician noted that the Veteran 
contended that his stomach condition was related to 
medications that he took during active service.  It was noted 
that GERD was an extraordinarily common ailment with more 
than 20 million people in America suffering from GERD.  While 
certain pharmaceutical agents can exacerbate the symptoms of 
GERD through a mechanism by which they lower esophageal 
sphincter pressure thus allowing contents in the stomach to 
reflux into the esophagus and hence, cause symptoms, they are 
not the cause of GERD.  The cause is from the lower 
esophageal sphincter pressure being inadequate to prevent the 
reflux of gastric contents.  Although nonsteroidal anti-
inflammatory drugs can exacerbate reflux, they are more 
commonly associated with gastritis, gastric ulcers, and this 
having occurred in 1964, was before the first nonsteroidal 
anti-inflammatory, ibuprofen, was available commercially.  
Secondly, Darvon or propoxyphene is not known to lower 
esophageal pressure and, in any event, drugs, when stopped 
would not continue causing reflux since the cause is a defect 
in the lower esophageal sphincter.  The physician opined, 
after reviewing the medical records, that it was less likely 
than not, less than a 50 percent probability, that the 
Veteran's GERD was caused by the Veteran's medication 
prescribed to him to control the pain of his service-
connected gunshot wound to the right calf and thigh and a 
medication prescribed to him after injuring himself following 
a bad parachute jump.  Although the examiner did not 
specifically note the Veteran's complaint of stomach pain in 
service, the examiner reviewed the service treatment records 
and did not render a medical opinion relating the Veteran's 
current stomach condition, diagnosed as GERD, to any incident 
or event that occurred during active service.  There is no 
medical opinion to the contrary.    

The Board has considered the Veteran's statements as to the 
onset and chronicity of his disability.  During the June 29, 
2009 hearing, the Veteran testified that he experienced 
stomach pain since taking medication during active service.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  Although the 
service treatment records show that the Veteran had a 
complaint of stomach pain during service, the post-service 
medical records do not show a diagnosed disability or 
objective complaints of stomach problems until the 2000s, 
more than 30 years after separation from service.  As such, 
the Board finds that the post-service medical evidence weighs 
against the Veteran's reports of chronicity since active 
service.  See Savage, supra.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
stomach condition, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

Lastly, the only evidence of record relating the Veteran's 
disability to active service is the Veteran's own personal 
statements.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's statements that he has had stomach 
pain since service, the Board acknowledges that he is 
competent to give evidence about what he experienced.  While 
lay persons may provide competent testimony as to visible 
symptoms and manifestations of a disorder, they are generally 
not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed.Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Consequently, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, a nexus to service has not been shown.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
stomach condition.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for a stomach condition is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


ORDER

Entitlement to service connection for a stomach condition is 
denied.  


REMAND

Reason for Remand:  To provide a VA examination.  

In this case, the Veteran has contended that his current low 
back strain with mild right-sided radiculopathy is related to 
his parachute jumps during service and, alternatively, 
related to his service-connected GSW of the right thigh and 
calf.  To resolve the issue of etiology of his disability, 
the Veteran was afforded VA examinations in September 2005 
and February 2006.  In the September 2005 VA examination 
report, the examiner indicated that the Veteran's low back 
pain and right-sided leg pain was most likely related to some 
degenerative disc possibly causing some neural foraminal 
stenosis of some type of non acute herniated disc.  However, 
in regard to service connection to the gunshot wound, the 
examiner did not feel that the Veteran's low back pain was a 
result of the gunshot wound to the right lower extremity.  
The examiner did not provide an opinion as to direct service 
connection.  In the February 2006 VA examination report, the 
examiner noted a diagnosis of low back degenerative disk 
disease of L5-S1 with right sided radiculopathy.  The 
examiner explained that there was no documentation that the 
Veteran was evaluated for any low back pain during the 
military secondary to his jumps.  The examiner did not feel 
that the severe degenerative disk disease that the Veteran 
had at L5-S1 was military related.  However, when reviewing 
the Veteran's service treatment records, the Board observes 
that the Veteran complained of low back pain after he fell 
from a rock.  See January 1965 record.  Consequently, the 
February 2006 examiner's opinion is based on an inaccurate 
factual premise and is entitled to no probative value.  Boggs 
v. West, 11 Vet. App. 334, 345 (1998); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had 
"no probative value").  As the examiner failed to provide a 
conclusive medical opinion and there is no other medical 
evidence addressing the issue of direct service connection, 
there is no competent medical evidence upon which the Board 
can make a service-connection determination.  Thus, the case 
must be remanded in order to obtain a new VA examination.                 
38 C.F.R. § 159(c)(4).




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the current 
nature and etiology of his low back strain 
with mild right-sided radiculopathy.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service medical records and private 
medical records.  The examiner should 
indicate whether it is at least as likely 
as not that the Veteran currently has a 
low back strain with mild right-sided 
radiculopathy that is causally or 
etiologically related to his military 
service.  If the examiner determines that 
the low back strain with mild right-sided 
radiculopathy is not directly related to 
active service, the examiner must also 
express an opinion as to whether it is at 
least as likely as not that the low back 
strain with mild right-sided radiculopathy 
was caused or aggravated by the Veteran's 
service-connected GSW of the right calf 
and thigh.  By aggravation the Board means 
a permanent increase in the severity of 
the underlying disability beyond its 
natural progression.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the claim should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


